Detailed Office Action
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner cites particular columns and line numbers in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.

Status: Please all the replies and correspondence should be addressed to Examiner’s new art unit 2693. Receipt is acknowledged of papers submitted on 10-27-2021 under new application; which have been placed of record in the file. Claims 1-10 are pending. 

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10-27-2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action,

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claims 1-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim Sang-Won et al. (US 20190075370 A1)  in view of Shunich Gondo et al. (US 20140164908 A1).

Regarding Claim 1, Kim Sang-Won et al. (US 20190075370 A1)  suggests a content reproduction system (paragraph 8 suggests a reproduction system) that reproduces content on a display device (paragraph 58, 60, 67, 68 suggests  contents being reproduced are advertisements and the advertisements (paragraph 60) are previously prepared based on acquired information of the user per predetermined location (the public place like highway or  roads structured signs; rooftop or building top or subway or bus stop)  for predetermined schedule (such as rush hour traffic going home or going to office or work place based on acquired per user information of travel)) installed at a predetermined location in accordance with a predetermined reproduction schedule display are (paragraph 58, 60, 67, 68 suggests  contents being reproduced are advertisements and the advertisements (paragraph 60) are previously prepared based on acquired information of the user per predetermined location (the public place like highway or  roads structured signs; rooftop or building top or subway or bus stop)  for predetermined schedule (such as rush hour traffic going home or going to office or work place based on acquired per user information of travel), and a first reproduction schedule for reproducing the first content; and a display circuit that causes the user terminal to display (paragraph 129, 130 user terminal with display, displaying reproduced content)  the first content acquired by the content acquiring circuit, in accordance with the first reproduction schedule (paragraphs 58, 60, 67, 68, contents being reproduced are advertisements and the advertisements (paragraph 60) are previously prepared based on acquired information of the user per predetermined location  for predetermined schedule; (such as rush hour traffic going home or going to office or work place based on acquired per user information of travel)  for the public place like highway or  roads structured signs; rooftop or building top or subway or bus stop display, further paragraphs 129, 130, discloses user terminal with display, displaying advertisement). 
 	However, prior art of Kim Sang-Won et al. (US 20190075370 A1)  fails to suggest  a user information acquiring circuit that acquires user information from a user terminal; a content acquiring circuit that acquires first content corresponding to the user information acquired by the user information acquiring circuit.
However, prior art of Shunich Gondo et al. (US 20140164908 A1)  suggests a user information acquiring circuit (paragraph 38 item 103) that acquires user information from a user terminal (please see paragraphs 40-43 suggesting acquires user information from a user terminal with display); a content acquiring circuit that acquires first content corresponding to the user information acquired by the user information acquiring circuit (please see paragraphs 39-43 suggests content acquiring unit acquires first content corresponding to the user information).
Kim Sang-Won et al. (US 20190075370 A1)  teaches A content reproduction system that reproduces content on a display device  and  a display circuit that causes the user terminal to display the first content acquired by the content acquiring circuit, in accordance with the first reproduction schedule.
Shunich Gondo et al. (US 20140164908 A1)   teaches a user information acquiring circuit that acquires user information from a user terminal; a content acquiring circuit that acquires first content corresponding to the user information acquired by the user information acquiring circuit.
Kim Sang-Won et al. (US 20190075370 A1)  teaches contents being reproduced are advertisements and the advertisements (paragraph 60) are previously prepared based on acquired information of the user per predetermined location  for predetermined schedule; (such as rush hour traffic going home or going to office or work place based on acquired per user information of travel)  for the public place like highway or  roads structured signs; rooftop or building top or subway or bus stop display (paragraphs 58, 60, 67, 68)
Kim Sang-Won et al. (US 20190075370 A1)  does not teach a user information acquiring circuit that acquires user information from a user terminal; a content acquiring circuit that acquires first content corresponding to the user information acquired by the user information acquiring circuit.
Kim Sang-Won et al. (US 20190075370 A1)  contained a device which differed the claimed process by the substitution of the step of a user information acquiring circuit that acquires user information from a user terminal; a content acquiring circuit that acquires first content corresponding to the user information acquired by the user information acquiring circuit. Shunich Gondo et al. (US 20140164908 A1)   teaches substituted step of a user information acquiring circuit that acquires user information from a user terminal; a content acquiring circuit that acquires first content corresponding to the user information acquired by the user information acquiring circuit and their functions were known in the art to enabling confirm the reproduced images are displayed at predetermines location at predetermined schedule per acquire user information on a display. Kim Sang-Won et al. (US 20190075370 A1)  step of a user information acquiring circuit that acquires user information from a user terminal; a content acquiring circuit that acquires first content corresponding to the user information acquired by the user information acquiring circuit of Shunich Gondo et al. (US 20140164908 A1)   and the results would have been predictable and resulted in enabling to confirm the reproduced images are displayed at predetermines location at predetermined schedule per acquired user information on a display. Shunich Gondo et al. (US 20140164908 A1)  paragraph 36.
Therefore, the claimed subject matter would have been obvious to a person having ordinary skill in the art at the time the invention was made.

Regarding Claim 2, Kim Sang-Won et al. (US 20190075370 A1)  suggests a plurality of the display devices located at different locations and reproducing different content items, wherein the content acquiring circuit acquires the first content from a plurality of content items to be reproduced on each of the plurality of display devices (paragraphs 58, 60, 67, 68   suggests contents being reproduced are advertisements and the advertisements (paragraph 60) are previously prepared based on acquired information of the user per predetermined location  for predetermined schedule; (such as rush hour traffic going home or going to office or work place based on acquired per user information of travel)  for the public place like highway or  roads structured signs; rooftop or building top or subway or bus stop displays)

Regarding Claim 3, Kim Sang-Won et al. (US 20190075370 A1)  suggests each of the plurality of the display devices is installed in association with a corresponding affiliated group of a user, and the content acquiring circuit acquires the first content to be reproduced on the display device corresponding to the affiliated group of the user from the plurality of the content items to be reproduced on the plurality of the display devices (paragraphs 58, 60, 67, 68 contents being reproduced are advertisements and the advertisements (paragraph 60) are previously prepared based on acquired information of the user per predetermined location  for predetermined schedule; (such as rush hour traffic going home or going to office or work place based on acquired per users (affiliated group of a user) information of travel)  for the public place like highway or  roads structured signs; rooftop or building top or subway or bus stop displays)

Regarding Claim 4, Shunich Gondo et al. (US 20140164908 A1) suggests the content acquiring circuit acquires the first content in accordance with a current position of the user from the plurality of the content items to be reproduced on the plurality of the display devices (paragraph 41-43 suggests the content acquiring circuit acquires the first content in accordance with a current position of the user from the plurality of the content items to be reproduced on the plurality of the display devices). 
Please also see prior art of Kim Sang-Won et al. (US 20190075370 A1)  disclosure  paragraphs 58, 60, 67, 68   suggests contents being reproduced are advertisements and the advertisements (paragraph 60) are previously prepared based on acquired information of the user per predetermined location  for predetermined schedule; (such as rush hour traffic going home or going to office or work place based on acquired per user information of travel)  for the public place like highway or  roads structured signs; rooftop or building top or subway or bus stop displays

Regarding Claim 5, Kim Sang-Won et al. (US 20190075370 A1)  suggests the display circuit causes the user terminal to display the first content while the display device reproduces the first content, and to display specified information when the display device is reproducing no content (please see paragraph 179).

Regarding Claim 6, Kim Sang-Won et al. (US 20190075370 A1)  suggests the specified information is a message indicating that there is no content to be displayed on the user terminal, or a message indicating a start time to start display of the first content (please see paragraph 179)

Regarding Claim 7, Kim Sang-Won et al. (US 20190075370 A1)  suggests a first content distribution device that distributes content to one or more first display devices included in a first group (paragraph 127 suggests group of display devices); a second content distribution device that distributes content to one or more second display devices included in a second group (paragraph 127 suggests plurality of groups display displaying contents); and a management server that manages the first content distribution device and the second content distribution device, wherein the management server acquires the first content and the first reproduction schedule according to the user information from the first content distribution device or the second content distribution device (please see paragraphs 121 suggests control management includes a server paragraph 127 suggests plurality of groups display displaying contents please see paragraphs 191, 205,207 suggests the display apparatus, the content management apparatus, the content management system, to verify whether a specific content is reproduced on a specific display or displays apparatus at a specific time), and causes the user terminal to display the first content in accordance with the first reproduction schedule (paragraphs 58, 60, 67, 68, 129, 130 suggests  the user terminal to display the first content in accordance with the first reproduction schedule).

Regarding Claim 8, Kim Sang-Won et al. (US 20190075370 A1)   suggests the first group includes the first display device of a first affiliated group installed at a first site and the first display device of a second affiliated group installed at a second site, the second group includes the second display device of a third affiliated group installed at a third site and the second display device of a fourth affiliated group installed at a fourth site (please see paragraph 127 suggests plurality of groups display displaying contents, further display location determines and paragraphs 191, 205,207 the display apparatus, the content management apparatus, the content management system, to verify whether a specific content is reproduced on a specific display or displays apparatus at a specific time further suggests plurality of affiliated group and paragraphs 58, 60, 67, 68 suggests plurality of different location content being displayed)  the management server identifies a group and an affiliated group in accordance with the user information, and acquires the first content to be reproduced on the display device of the identified group and the identified affiliated group (please see paragraph 127 suggests plurality of groups display displaying contents, further display location determines and paragraphs 191, 205,207 the display apparatus, the content management apparatus, the content management system, to verify whether a specific content is reproduced on a specific display or displays apparatus at a specific time further suggests plurality of affiliated group and paragraphs 58, 60, 67, 68 suggests plurality of different location content being displayed) .

Regarding Claim 9, , Kim Sang-Won et al. (US 20190075370 A1)  suggests a content reproduction method (paragraph 8, 60 suggests a reproduction method) that reproduces content on a display device (paragraph 58, 60, 67, 68 suggests  contents being reproduced are advertisements and the advertisements (paragraph 60) are previously prepared based on acquired information of the user per predetermined location (the public place like highway or  roads structured signs; rooftop or building top or subway or bus stop)  for predetermined schedule (such as rush hour traffic going home or going to office or work place based on acquired per user information of travel)) installed at a predetermined location in accordance with a predetermined reproduction schedule display are (paragraph 58, 60, 67, 68 suggests  contents being reproduced are advertisements and the advertisements (paragraph 60) are previously prepared based on acquired information of the user per predetermined location (the public place like highway or  roads structured signs; rooftop or building top or subway or bus stop)  for predetermined schedule (such as rush hour traffic going home or going to office or work place based on acquired per user information of travel), and a first reproduction schedule for reproducing the first content; and a display circuit that causes the user terminal to display (paragraph 129, 130 user terminal with display, displaying reproduced content)  the first content acquired by the content acquiring circuit, in accordance with the first reproduction schedule (paragraphs 58, 60, 67, 68, contents being reproduced are advertisements and the advertisements (paragraph 60) are previously prepared based on acquired information of the user per predetermined location  for predetermined schedule; (such as rush hour traffic going home or going to office or work place based on acquired per user information of travel)  for the public place like highway or  roads structured signs; rooftop or building top or subway or bus stop display, further paragraphs 129, 130, discloses user terminal with display, displaying advertisement). 
 However, prior art of Kim Sang-Won et al. (US 20190075370 A1)  fails to suggest  a user information acquiring circuit that acquires user information from a user terminal; a content acquiring circuit that acquires first content corresponding to the user information acquired by the user information acquiring circuit.
However, prior art of Shunich Gondo et al. (US 20140164908 A1)  suggests a user information acquiring circuit (paragraph 38 item 103) that acquires user information from a user terminal (please see paragraphs 40-43 suggesting acquires user information from a user terminal with display); a content acquiring circuit that acquires first content corresponding to the user information acquired by the user information acquiring circuit (please see paragraphs 39-43 suggests content acquiring unit acquires first content corresponding to the user information).
Kim Sang-Won et al. (US 20190075370 A1)  teaches A content reproduction system that reproduces content on a display device  and  a display circuit that causes the user terminal to display the first content acquired by the content acquiring circuit, in accordance with the first reproduction schedule.
Shunich Gondo et al. (US 20140164908 A1)   teaches a user information acquiring circuit that acquires user information from a user terminal; a content acquiring circuit that acquires first content corresponding to the user information acquired by the user information acquiring circuit.
Kim Sang-Won et al. (US 20190075370 A1)  teaches contents being reproduced are advertisements and the advertisements (paragraph 60) are previously prepared based on acquired information of the user per predetermined location  for predetermined schedule; (such as rush hour traffic going home or going to office or work place based on acquired per user information of travel)  for the public place like highway or  roads structured signs; rooftop or building top or subway or bus stop display (paragraphs 58, 60, 67, 68)
Kim Sang-Won et al. (US 20190075370 A1)  does not teach a user information acquiring circuit that acquires user information from a user terminal; a content acquiring circuit that acquires first content corresponding to the user information acquired by the user information acquiring circuit.
Kim Sang-Won et al. (US 20190075370 A1)  contained a device which differed the claimed process by the substitution of the step of a user information acquiring circuit that acquires user information from a user terminal; a content acquiring circuit that acquires first content corresponding to the user information acquired by the user information acquiring circuit. Shunich Gondo et al. (US 20140164908 A1)   teaches substituted step of a user information acquiring circuit that acquires user information from a user terminal; a content acquiring circuit that acquires first content corresponding to the user information acquired by the user information acquiring circuit and their functions were known in the art to enabling confirm the reproduced images are displayed at predetermines location at predetermined schedule per acquire user information on a display. Kim Sang-Won et al. (US 20190075370 A1)  step of a user information acquiring circuit that acquires user information from a user terminal; a content acquiring circuit that acquires first content corresponding to the user information acquired by the user information acquiring circuit of Shunich Gondo et al. (US 20140164908 A1)   and the results would have been predictable and resulted in enabling to confirm the reproduced images are displayed at predetermines location at predetermined schedule per acquired user information on a display. Shunich Gondo et al. (US 20140164908 A1)  paragraph 36.
Therefore, the claimed subject matter would have been obvious to a person having ordinary skill in the art at the time the invention was made.

Regarding Claim 10, , Kim Sang-Won et al. (US 20190075370 A1)  suggests a non-transitory computer-readable storage medium with a content reproduction program recorded thereon, causing  (paragraph 73) that reproduces content on a display device (paragraph 58, 60, 67, 68 suggests  contents being reproduced are advertisements and the advertisements (paragraph 60) are previously prepared based on acquired information of the user per predetermined location (the public place like highway or  roads structured signs; rooftop or building top or subway or bus stop)  for predetermined schedule (such as rush hour traffic going home or going to office or work place based on acquired per user information of travel)) installed at a predetermined location in accordance with a predetermined reproduction schedule display are (paragraph 58, 60, 67, 68 suggests  contents being reproduced are advertisements and the advertisements (paragraph 60) are previously prepared based on acquired information of the user per predetermined location (the public place like highway or  roads structured signs; rooftop or building top or subway or bus stop)  for predetermined schedule (such as rush hour traffic going home or going to office or work place based on acquired per user information of travel), and a first reproduction schedule for reproducing the first content; and a display circuit that causes the user terminal to display (paragraph 129, 130 user terminal with display, displaying reproduced content)  the first content acquired by the content acquiring circuit, in accordance with the first reproduction schedule (paragraphs 58, 60, 67, 68, contents being reproduced are advertisements and the advertisements (paragraph 60) are previously prepared based on acquired information of the user per predetermined location  for predetermined schedule; (such as rush hour traffic going home or going to office or work place based on acquired per user information of travel)  for the public place like highway or  roads structured signs; rooftop or building top or subway or bus stop display, further paragraphs 129, 130, discloses user terminal with display, displaying advertisement). 
 However, prior art of Kim Sang-Won et al. (US 20190075370 A1)  fails to suggest  a user information acquiring circuit that acquires user information from a user terminal; a content acquiring circuit that acquires first content corresponding to the user information acquired by the user information acquiring circuit.
However, prior art of Shunich Gondo et al. (US 20140164908 A1)  suggests non-transitory computer-readable storage medium with a content reproduction program recorded thereon, causing  that reproduces content on a display device (paragraphs 40,  109, Claim 16)  and a user information acquiring circuit (paragraph 38 item 103) that acquires user information from a user terminal (please see paragraphs 40-43 suggesting acquires user information from a user terminal with display); a content acquiring circuit that acquires first content corresponding to the user information acquired by the user information acquiring circuit (please see paragraphs 39-43 suggests content acquiring unit acquires first content corresponding to the user information).
Kim Sang-Won et al. (US 20190075370 A1)  teaches A content reproduction system that reproduces content on a display device  and  a display circuit that causes the user terminal to display the first content acquired by the content acquiring circuit, in accordance with the first reproduction schedule.
Shunich Gondo et al. (US 20140164908 A1)   teaches a user information acquiring circuit that acquires user information from a user terminal; a content acquiring circuit that acquires first content corresponding to the user information acquired by the user information acquiring circuit.
Kim Sang-Won et al. (US 20190075370 A1)  teaches contents being reproduced are advertisements and the advertisements (paragraph 60) are previously prepared based on acquired information of the user per predetermined location  for predetermined schedule; (such as rush hour traffic going home or going to office or work place based on acquired per user information of travel)  for the public place like highway or  roads structured signs; rooftop or building top or subway or bus stop display (paragraphs 58, 60, 67, 68)
Kim Sang-Won et al. (US 20190075370 A1)  does not teach a user information acquiring circuit that acquires user information from a user terminal; a content acquiring circuit that acquires first content corresponding to the user information acquired by the user information acquiring circuit.
Kim Sang-Won et al. (US 20190075370 A1)  contained a device which differed the claimed process by the substitution of the step of a user information acquiring circuit that acquires user information from a user terminal; a content acquiring circuit that acquires first content corresponding to the user information acquired by the user information acquiring circuit. Shunich Gondo et al. (US 20140164908 A1)   teaches substituted step of a user information acquiring circuit that acquires user information from a user terminal; a content acquiring circuit that acquires first content corresponding to the user information acquired by the user information acquiring circuit and their functions were known in the art to enabling confirm the reproduced images are displayed at predetermines location at predetermined schedule per acquire user information on a display. Kim Sang-Won et al. (US 20190075370 A1)  step of a user information acquiring circuit that acquires user information from a user terminal; a content acquiring circuit that acquires first content corresponding to the user information acquired by the user information acquiring circuit of Shunich Gondo et al. (US 20140164908 A1)   and the results would have been predictable and resulted in enabling to confirm the reproduced images are displayed at predetermines location at predetermined schedule per acquired user information on a display. Shunich Gondo et al. (US 20140164908 A1)  paragraph 36.
Therefore, the claimed subject matter would have been obvious to a person having ordinary skill in the art at the time the invention was made.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Applicant is requested to review cite prior arts on USPTO 892’s. 
Lee Hyun-Jin et al. (US 20140172540 A1) paragraphs 28-38,  48-65.
Kinoshita Akihiko et al. (US 20090265741 A1) abstract, paragraphs 11, 14-15, 17, 72, 82, 97-104, Claims 1, 4, 5,  and 7
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PRABODH M DHARIA whose telephone number is (571)272-7668. The examiner can normally be reached Monday -Friday 9:00 AM to 5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benjamin Lee can be reached on 571-2722693. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
Any response to this action should be mailed to:
Commissioner of Patents and Trademarks
P.O. Box 1450
Alexandria VA 22313-1450
/Prabodh M Dharia/
Primary Examiner 
Art Unit 2693
07-27-2022